Citation Nr: 1207601	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-29 068	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a left leg disorder.  

3.  Entitlement to service connection for a breathing disorder, claimed as due to an undiagnosed illness. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from October 1978 to October 1982, and from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of February 2008, September 2009, and December 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2011 the Veteran claimed an increased rating, in excess of the current 10 percent evaluation, for his service-connected residuals of a fracture and degenerative joint disease (DJD) of the left ankle (previously classified as a left ankle sprain with instability and limited motion).  However, this issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To ensure that all issues are appropriately before the Board, the complex procedural history of this case will be set forth.  

On appeal of a December 1997 rating decision, in February 2000 the Board remanded the issues of service connection for a skin rash of the buttocks and right leg, fatigue, a sleep disorder, and aching muscles, claimed as secondary to an undiagnosed illness.  

The Veteran initiated an appeal of an October 2001 rating decision denying a rating in excess of 10 percent for limited motion of the left ankle, by filing a Notice of Disagreement (NOD) in February 2002.  A Statement of the Case (SOC) was issued addressing that matter on July 2, 2002, but the Veteran did not perfect that appeal by filing a Substantive Appeal (VA Form 9 or equivalent).  

A December 2002 Board decision denied service connection for a skin rash of the buttocks and right leg, fatigue, a sleep disorder, and aching muscles, claimed as secondary to an undiagnosed illness.  

In July 2004 the Veteran applied to reopen his claim for a skin rash, which he characterized as having been diagnosed as dermatitis, eczema, pseudofolliculitis barbae, and lichen simplex chronicus.  This application to reopen was denied by an unappealed rating decision in November 2004.  Similarly, the Veteran did not appeal an April 2005 rating decision denying service connection for residuals of a right ankle sprain.  

In August 2008 the Veteran applied to reopen his claim for service connection for a sleep disorder, and also claimed service connection for headaches, disability of the right and left shoulders, disability of the upper spine, and for depression.  

A February 2008 rating decision denied service connection for a sleep disorder, headaches, disability of the right and left shoulders (with DJD), disability of the upper spine, and depression.  In March 2008 the Veteran filed an NOD as to the denial of each disability except as to the denial of service connection for an upper spine disability.  An SOC was issued in September 2008 addressing each of the disabilities, including the denial of service connection for degenerative changes of the upper spine.  The appeal was perfected by filing VA Form 9 on September 23, 2008, in which he claimed service connection for hearing loss and in which he stated that he was claiming service connection for PTSD.  In the VA Form 9 he requested a local hearing before a Decision Review Officer (DRO).  

In VA Form 21-4138, Statement in Support of Claim, in March 31, 2009, the Veteran cancel a hearing before a DRO and stated that he was withdrawing the following issues on appeal: (1) left shoulder disorder with DJD; (2) right shoulder disorder with DJD; (3) headaches; and (4) sleep apnea.  He further stated that he wished to be evaluated for his claimed depressive disorder and in separate correspondence of that same date he specified that he was continuing his appeal for service connection for depression.  

A June 2009 RO memorandum indicates that there was insufficient information to send the case to the Joint Services Records Research Center (JSRRC) for a search of records of stressful inservice events.  

A September 2009 rating decision denied service connection for bilateral hearing loss, left leg problems, and breathing problems, and also denied a rating in excess of 10 percent for service-connected DJD and fracture residuals of the left ankle (previously classified as a left ankle sprain with instability and limited motion), which is the Veteran's only service-connected disorder.  His service representative filed an NOD in October 2009 as to the denials of service connection, including "breathing condition (sleep apnea)" but not the denial of an increased rating.  

On file is a January 30, 2010, RO letter to the Veteran stating that on February 8, 2008, he was informed of the RO denial of service connection for a sleep disorder, also claimed as sleep apnea.  He was provided notice of his appellate rights which specified the time limits for appealing that decision.  He had until February 8, 2009, to appeal that decision but the RO received his NOD on October 22, 2009.  Thus, his NOD appealing the denial of service connection for sleep apnea was not timely and that decision became final.  He was further informed that he could reopen that claim by submitting new and material evidence.  It was also noted that he had previously filed an NOD as to sleep apnea but had withdrawn the appeal as to that issue on March 31, 2009.  This January 30, 2010, RO letter bears a handwritten notation (by an unknown source) which reads "Wrong - Vet formalized this appeal 9-23-08."  

From a review of the record it is clear that the handwritten notation is correct, in that the Veteran perfected an appeal from the February 2008 RO denial of service connection for sleep apnea but withdrew the appeal as to that issue (and other issues) in VA Form 21-4138 of March 31, 2009.  The Board also notes that while the VA Form 21-4138 of March 31, 2008, did not withdraw an appeal of service connection for a disability of the upper spine, even though this matter was addressed in the September 2008 SOC and appeal had not been initiated as to this matter because the March 2008 NOD specifically listed each disability as to which an appeal was initiated and did not include the denial of service connection for an upper spine disability.  Moreover, because the March 31, 2009, withdrawal did not include the claim of service connection for depression, that matter continued to remain in appellate status.  

In February 2010 a Supplemental SOC (SSOC) was issued addressing service connection for depression.  

In February 2010 VA Form 21-4138, Statement in Support of Claim was received in which the Veteran stated that he was claiming service connection for major depression and PTSD.  

An SOC was issued in October 2010 addressing service connection for bilateral hearing loss, left leg problems, and breathing problems due to an undiagnosed illness.  An SSOC in October 2010 addressed service connection for depression. 

VA Form 9 was received later in October 2010 in which the Veteran indicated that he did not desire a hearing of any kind and in an adjunct letter his service representative requested that all issues be consolidated on appeal.  

In VA Form 9 received in November 2010 the Veteran requested a videoconference before a Veterans Law Judge of the Board.  

A December 2010 rating decision denied service connection for PTSD, to which the Veteran filed an NOD later that month.  

An SSOC (dated in June 2010) was issued in July 2010 addressing service connection for: (1) depression, (2) bilateral hearing loss, (3) left leg problems, and (4) breathing problems due to an undiagnosed illness.  

In August 2010 an SOC was issued as to service connection for PTSD and, in response, in September 2010 the Veteran filed VA Form 9, in which he stated that he did not desire a Board hearing.  

In a September 2011 Statement of Accredited Representative (In Lieu of VA Form 646) it was noted that in the Veteran's November 2010 VA Form 9 he had requested a Board videoconference hearing.  It was further stated that "[t]he claimant is expected to provide oral deposition at the hearing with a member of the Board in support of this appeal."  

Other Matters

In the November 2011 Informal Hearing Presentation the Veteran's service representative requested that the RO adhere to procedural changes in processing claims for service connection for hearing loss, citing Fast Letters 10-35 and 10-48.  

Here, the Veteran has never formally withdrawn request for a videoconference hearing set forth in his November 2010 VA Form 9.  The fact that in a later VA Form 9 in September 2010, perfecting his appeal as to another claim (service connection for PTSD), he did not request a hearing of any kind does not mean that he formally withdrew his prior request for a Board videoconference.  This is particularly true since the Veteran's service representative has clarified in the September 2011 Statement of Accredited Representative that the Veteran still desires a Board videoconference. 

Also, on file is a March 2009 report from the Veteran's treating VA physician it was stated that after a review of current treatment records documenting treatment for depression, it was the physician's opinion that it was more likely than not that the Veteran's combat experiences in Operation Desert Storm caused the Veteran's current major depression.  On VA psychiatric examination in April 2009, when the claim file was reviewed, the Veteran reported having been under attack during Scud missile attacks and the diagnosis was PTSD but in a June 2009 addendum the examiner recommended further psychological testing.  On VA psychiatric examination in November 2009, when the claim file was reviewed, it was reported that the Veteran had not related a traumatic stressor that occurred during Operation Desert Storm (although he reported having to run to bunkers on several occasions, apparently due to missile attacks).  Psychological testing suggested exaggeration of symptoms and it was concluded that the Veteran presented with "potential malingering of psychiatric symptoms" and the examiner could not provide further diagnostic clarification but it was noted that the presence of malingering and the exaggeration of symptom presentation did not rule out an actual psychiatric disorder but made it difficult to determine the nature and extent of any psychiatric disorder that was present.  

In July 2010 the VA examiner that conducted the April 2009 VA psychiatric examination stated that the Veteran continued to present with symptoms of PTSD, although he had a very vague presentation of these symptom and of any possible stressor.  The examiner stated that she could not diagnosis the Veteran without resort to mere speculation and recommended another evaluator participate in the evaluation of the Veteran.  

On yet further VA psychiatric examination in October 2010 by a third examiner the Veteran again referenced Scud missile attacks in Operation Desert Storm.  The examiner noted that during the examination the Veteran was vague and had difficulty providing specific information.  There was no psychiatric diagnosis and the examiner observed that the Veteran was only able to spontaneously report a few symptoms of psychiatric disturbance and even then only with a vague description of the symptoms.  However, the cognitive portion of the examination demonstrated severe impairment.  

In this regard, the Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to POW experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed.Reg. 39843 through 39852 (July 13, 2010).  See also VBA Training Letter 10-0.  

The amended regulation provides that "[i]f a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, the evidentiary standard for establishing occurrence of the stressor can be reduced but only if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the stressor.  If such confirmation is made in accordance with the rule, VA will not require evidence corroborating occurrence of the claimed stressor."  75 Fed.Reg. 39843, 39849 (July 13, 2010). 

However, "[f]ailure to obtain such confirmation, however, does not necessarily result in denial of the claim.  If such confirmation is not made in accordance with the rule, VA will assist the claimant in obtaining evidence to corroborate occurrence of the claimed stressor."  75 Fed.Reg. 39843, 39849 (July 13, 2010). 

Lastly, the Board notes that there are on file documents indicating that the Veteran underwent VA hospitalization in September 2010 for gastrointestinal bleeding, and in May 2008 for psychiatric disability (with the document indicating "psychosis").  However, records, including the discharge summaries, of these periods of VA hospitalization are not on file.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, Board of Veterans' Appeals.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

